          Case 1:20-cv-00048-TJC Document 25 Filed 01/25/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 SALLY MARIE LASHLEY,                               CV 20-48-BLG-TJC

                      Plaintiff,
                                                    ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                      Defendant.

       On November 20, 2020, the Court remanded this case to the Commissioner

for further administrative proceedings. (Doc. 22.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 23.)

       Plaintiff has now filed an unopposed motion for an award of attorney’s fees

under the Equal Access to Justice Act (“EAJA”). (Doc. 24.) Plaintiff seeks an

award of $5,510.96 in attorney’s fees. The Commissioner does not oppose the

motion.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff is awarded attorney

fees in the amount of $5,510.96 in full satisfaction and settlement of any and all

claims Plaintiff may have under the EAJA in this case, and will satisfy all of

Plaintiff’s claims for fees, costs and expenses under 28 U.S.C. § 2412 in this case.

This award is subject to offset to satisfy any preexisting debt that Plaintiff owes the
        Case 1:20-cv-00048-TJC Document 25 Filed 01/25/21 Page 2 of 2



United States pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010) and the Treasury

Offset Program, 31 U.S.C. § 3716. If the government determines Plaintiff does not

owe a federal debt, then the government shall cause the payment of the award to be

made directly to Plaintiff’s counsel.

      DATED this 25th day of January, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
